Citation Nr: 9909711	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
January 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1996 rating 
decision in which the RO service connected the veteran for 
post-traumatic stress disorder (PTSD).  The disability was 
evaluated as 30 percent disabling, with an effective date 
from June 1994.  The veteran filed an NOD in November 1996, 
and an SOC was issued by the RO that same month.  A 
substantive appeal was filed by the veteran in August 1997.  
In October 1997, the veteran's claim on appeal was remanded 
by the Board to the RO for additional developement.  In May 
1998, the RO increased the veteran's disability rating for 
PTSD to 50 percent, with an effective date from June 1994.  
In January 1999, the veteran testified before the undersigned 
member of the Board during a Video Conference Hearing.  

The Board additionally notes that, during the January 1999 
Video Conference Hearing, the veteran withdrew from appellate 
status his claims seeking service connection, on a direct 
basis and as secondary to Agent Orange exposure, for major 
affective disorder with history of major depression, tumors 
of the face and back, a skin rash to include chloracne, and 
tingling of the hands and feet (peripheral neuropathy).  




REMAND

During his Video Conference Hearing in January 1999, the 
veteran reported his PTSD symptomatology had become more 
severe, and that he was being treated every two months for 
the disorder at the VA Medical Center (VAMC) in Beckley, WV.  
The veteran's service representative stated that he would 
attempt to procure the additional VAMC Beckley treatment 
records and submit them directly to the Board.  In light of 
this, the veteran submitted a VA Form 21-4138 and waived 
regional office consideration of any additional evidence 
submitted.  Upon review of the claims file, no additional 
VAMC Beckley treatment reports associated with the veteran's 
treatment for PTSD have been submitted by the veteran or his 
service representative.  The most recent treatment report 
from that facility in the record is dated in August 1998, and 
is noted to have been received by the RO in September 1998.  

As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held, "[p]art of the Secretary's 
obligation is to review a complete record."  See Baker v. 
West, 11 Vet. App. 163, 169 (1998).  "When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records."  Hayes (Gerald) 
v. Brown, 9 Vet.App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet.App. 363, 373 (1992)).  We note that the 
additional VAMC Beckley treatment records discussed above may 
contain evidence relevant to the veteran's claim for a rating 
in excess of 50 percent for PTSD.  Therefore, before we may 
proceed with deciding the veteran's appeal, an attempt must 
be made to secure those records.  

Furthermore, given that the veteran's appeal is being 
remanded for the above, we believe a current VA psychiatric 
examination should also be performed to evaluate the 
veteran's current condition, since he was last examined in 
January 1998.  While the Board regrets the delay involved in 
remanding this case, it is felt that proceeding with a 
decision on the merits at this time would not afford the 
veteran the full due process of law to which he is entitled, 
and could thus be prejudicial.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  Accordingly, the case is REMANDED for 
the following action:

1. The RO should obtain all VAMC Beckley 
medical records since August 1998, as 
well as the names and addresses of all 
medical care providers (VA or non-VA), 
if any, who have treated the veteran 
for PTSD.  The RO should request that 
the veteran furnish signed 
authorizations for release to the VA 
of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.

2. The veteran should be afforded a 
comprehensive VA psychiatric 
examination to evaluate the level of 
disability of his service-connected 
PTSD.   The claims folder and a copy 
of this Remand must be made available 
to and be reviewed by the examiner 
prior to the examination.  The VA 
examiner's report should fully set 
forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

3. Thereafter, the RO should take 
adjudicative action on the veteran's 
claim for an increased evaluation in 
excess of 50 percent for PTSD.  All 
available evidence must be weighed 
and, if the benefit sought is denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) notifying 
them of all the pertinent laws and 
regulations used in the adjudication 
of the veteran's claim. 

4. After the veteran and his 
representative have been given an 
opportunity to respond to the 
supplemental statement of the case, 
the claims folder shall be returned to 
the Board for further appellate 
review.  No action is required of the 
veteran until he receives further 
notice.  The purposes of this remand 
are to procure clarifying data and to 
comply with governing adjudicative 
procedures.  The Board intimates no 
opinion, either legal or factual, as 
to the ultimate disposition of this 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


